     ALLACCESS LAW GROUP
 1   Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     12 South First Street, Suite 413
 4   San Jose, CA 95113
 5   Telephone: (408) 295-0137
     Fax: (408) 295-0142
 6
     Attorneys for DEBRA VOLLE, Plaintiff
 7
 8
     Elizabeth M. Pappy (SBN 157069)
 9   E-mail: epappy@bwslaw.com
     Albert Tong (SBN 208439)
10   E-mail: atong@bwslaw.com
11   BURKE, WILLIAMS & SORENSEN, LLP
     1503 Grant Road, Suite 200
12   Mountain View, CA 94040-3270
     Tel: 650.327.2672 Fax: 650.688.8333
13
14   Attorneys for Defendant
     CAMPBELL PLAZA DEVELOPMENT CO.
15
                                  UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17
18                                        SAN JOSE DIVISION

19
                                                     )   Case No. 5:18-cv-06286-NC
20
      DEBRA VOLLE,                                   )
21                                                   )   STIPULATION AND [PROPOSED[
                           Plaintiff,                )   ORDER DISMISSING ACTION WITH
22                                                   )   PREJUDICE
      vs.                                            )
23
                                                     )
24    CAMPBELL PLAZA DEVELOPMENT                     )
      CO., A LIMITED PARTNERSHIP; and                )
25    DOES 1-20, Inclusive,                          )
                                                     )
26
                           Defendants.               )
27                                                   )

28


       STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                   Page 1 of 3
 1          Plaintiff DEBRA VOLLE (“Plaintiff”) and Defendant CAMPBELL PLAZA

 2   DEVELOPMENT CO. (“Defendant”) stipulate through their undersigned counsel and
 3   respectfully request that this action be dismissed with prejudice pursuant to FRCP Rule 41(a)(2)
 4   with each side bearing her/its own attorneys’ fees, costs, and litigation expenses. The parties
 5   FURTHER STIPULATE and request that the Court retain jurisdiction over enforcement of the
 6   terms of the parties’ settlement agreement in accordance with General Order 56.
 7
 8   Dated: June 12, 2019                                  /s/ Irakli Karbelashvili
                                                           Irakli Karbelashvili, Attorney for
 9                                                         Plaintiff DEBRA VOLLE
10   Dated: June 12, 2019                                  /s/ Elizabeth Marie Pappy
11                                                         Elizabeth Marie Pappy, Attorney for
                                                           Defendant CAMPBELL PLAZA
12                                                         DEVELOPMENT CO.
13                                           Filer’s Attestation
14          I, Elizabeth Marie Pappy, hereby attest that I received concurrence from Plaintiff’s
     counsel in the filing of this document.
15
                                                   /s/ Elizabeth Marie Pappy
16                                                 Elizabeth Marie Pappy
17
18
19
20
21
22
23
24
25
26
27
28


       STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                   Page 2 of 3
 1                                        [PROPOSED] ORDER

 2          Having reviewed the above stipulation and good cause appearing, this action is dismissed
 3   with prejudice with each side bearing her/its own attorneys’ fees, costs, and litigation expenses.
 4   The Court retains jurisdiction over the settlement agreement.
 5
 6
                                                                            ISTRIC
            IT IS SO ORDERED.
                                                                       TES D      TC
                                                                     TA
 7




                                                                                                O
                                                                 S
 8




                                                                                                 U
                                                               ED




                                                                                                  RT
                                                           UNIT
 9                 June 26, 2019
            Date: ____________                                                    TED
                                                                    __________________________
                                                                           RAN
                                                                    UnitedG
                                                                          States Magistrate Judge




                                                                                                         R NIA
10
11                                                                                                   s
                                                                                         M. Cousin

                                                            NO
                                                                               thanael
                                                                      Judge Na




                                                                                                         FO
12

                                                             RT




                                                                                                     LI
13                                                                  ER
                                                                H




                                                                                                A
                                                                         N                       C
                                                                                           F
14                                                                           D IS T IC T O
                                                                                   R
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                                   Page 3 of 3
